Citation Nr: 1711545	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-26 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression disorder (MDD) with psychotic features, and generalized anxiety disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had verified active service from February 1973 to February 1977 in the U.S. Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a psychiatric disorder and entitlement to a TDIU.  

In a January 2015 statement, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In June 2015, the Board remanded the claim to schedule the Veteran for a hearing.  However, in a letter dated in August 2015, the Veteran withdrew his request for a hearing and asked that his claim be forwarded to the Board for a decision.

On March 2, 2017, the Veteran filed a motion to advance the case on the docket based on financial hardship.  Based on the evidence submitted, the Board hereby grants the motion pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims.

In several VA treatment records, the Veteran reported that he served in the Air Force from February 1973 to February 1977, in the Air Force Reserves from 1977 to 1979, and in the U.S. Army from 1980 to 1982.  However, the Board notes that the claims file only contains the Veteran's DD-214 and service treatment records (STRs) for his period of service in the Air Force from 1973 to 1977.  As such, the Board finds that a search of the Veteran's personnel records is necessary to verify his Air Force Reserves and U.S. Army service, as well as obtain any STRs and military personnel records related to those periods. 

Further, private treatment records in May 1999 reflect that the Veteran attempted suicide by cutting his wrists following his discharge from the Air Force.  However, the Board notes that there are no treatment records from that time period, and that it does not appear that the AOJ has attempted to obtain any such records.  

In addition, the Veteran contends that he has a current psychiatric disorder due to in-service events.  One such event took place in March 1974, when a training flight from Griffiss Air Force Base (AFB) crashed in upstate New York.  The Veteran alleged that at the time, he was stationed with the 4789th Air Base Group, and he, along with a Sergeant and one or two other airmen, responded to the crash site.  He contended that he was assigned to guard the body of the pilot while crews worked on the scene.  See Notice of Disagreement, 6.  In November 2009, VA confirmed that a training jet crashed in March 1974 in upstate New York, killing the pilot.  However, there was no record that the crash crew from the 4789th Air Base Group responded to the crash.  In response, the Veteran stated that the 4789th Air Base Group was connected with the Griffiss AFB, and that this could be why the records did not reflect a response by the 4789th Air Base Group.  The Board notes that it does not appear that the AOJ considered this argument.  

The Board also notes that a letter dated in April 2010 from the Veteran's VA psychiatrist reflects that he was currently under medication and psychotherapeutic treatment for his psychiatric disorder.  However, the claims file only contains VA treatment records up to October 2007.

Therefore, the Board concludes that a remand is necessary for VA to fulfill its duty to assist to verify the Veteran's military service, verify his statement that he was part of the response group to the crash site originating through Griffiss AFB, and request from the Veteran sufficient information to obtain any treatment records from 1977.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The claims file documents psychiatric diagnoses of PTSD, MMD with psychotic features, and generalized anxiety disorder.  However, the Veteran has not been provided with a VA examination.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's psychiatric disorder is related to his active duty.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran contends that he is unemployable due to his PTSD.  The Board notes that adjudication of the claim for entitlement to service connection for a psychiatric disorder may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be deferred.

On remand, any relevant private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact any appropriate source the AOJ deems necessary to verify the Veteran's service in the Air Force Reserves from 1977 to 1979, and the U.S. Army from 1980 to 1982.  If service is verified, obtain all STRs and military personnel records for the Veteran's period of verified service.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  Associate all records and/or negative responses received with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include any records from 1977 in regards to his suicide attempt.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  Obtain from the Durham VA Medical Center (VAMC) (and any other facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated since October 2007.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Schedule the Veteran for an examination to determine the etiology of his psychiatric disorder, to include PTSD, MDD, and generalized anxiety disorder.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  

For the purpose of the examination only, the examiner should assume the stressor has been verified.  

If the examiner determines that the Veteran does not meet the diagnostic criteria for a diagnosis of any psychiatric disorder, he or she should reconcile such findings with the Veteran's medical history (specifically the May 1999 diagnosis of MDD with psychotic features, and the April 2010 diagnosis of PTSD).

Otherwise, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service, to include the alleged in-service stressors of guarding a pilot's body after a plane crash, processing Vietnamese evacuees, and the news that a C-5 full of evacuees heading to Wake Island crashed on takeoff from Saigon in April 1975. 

5.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




